DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to for using phrases which can be implied, particularly, “is provided.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 9, the language of “configured to be brought into line contact” renders the claims indefinite as it is unclear if the electrode is required to be brought into line contact with the trim edge or if the limitation only requires a configuration by which the electrode could be brought into line contact with the trim edge. For examination purposes, any configuration allowing for a potential of line contact between at least one heating electrode and the trim edge will be seen to read on the instant claims. 
Claim 8 is rejected by virtue of its dependency on claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Denks et al. (US 2017/0333971, hereinafter referred to as "Denks").
Regarding claim 1, Denks teaches a method for producing a component by forming a plate made of steel at room temperature, wherein punching is performed, generating a perforation on the plate, and after the punching operation, the regions of the plate that have been strain hardened by the punching are heated [0021]. Particularly, Denks teaches a steel plate with a hole punched therein being provided in between opposing heating electrodes, and the shear-impacted hole edges of the plate being heat treated by the electrodes ([0052-0055], Fig. 1 – steps 1-2, Fig. 2). 
Regarding claim 2, Denks further teaches performing hole expansion by means of a die following the heat treatment step ([0052], Fig. 1 – step 3), reading on a stretch flange at a trim edge as claimed. As Denks teaches the hole expansion being performed in the absence of the heating electrodes (Fig. 1- step 3), and further, the forming step at the edge heat treated regions is 
Regarding claims 7 and 8, Denks teaches ends of the electrodes contacting the hole borders having a semicircular shape ([0053], Fig. 1 – step 2, Fig. 2), such that in practice, a three-dimensional shape of the electrodes in Denks is necessarily semi-spherical and identical to spherically-shaped electrode described in the instant disclosure as being in line contact with a trim edge of the steel plate (Pg. 8 lines 9-11, Fig. 8). 
 Regarding claim 9, the electrodes in Denks contact the shear-impacted hole edges on both sides of the hole ([0053], Fig. 1 – step 2, Fig. 2). Furthermore, Denks teaches that cold-formed shear-cut and punched plate edges are prone to prior damage and notched effects at the edges due to strain hardening during material separation [0012, 0016], such that the shear-impact hole edges in the plate of Denks are expected to possess notched and topographical damages from the punching, meeting the burrs generated in punching as claimed. As the electrodes in Denks contact all edges of the hole, any notched and topographical damages at the edges would also be in contact with the electrodes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Denks et al. (US 2017/0333971, hereinafter referred to as "Denks") as applied to claim 1 above and as evidenced by ASM International (NPL "Fundamentals of Heat Treating..." hereinafter referred to as "ASM").
Regarding claim 3, Denks teaches the heat treatment process window being from 600-1500 ºC [0027], and ASM evidences an austenite transformation start temperature (Ac1) being above 725 ºC (Pg. 9-10, and Fig. 3-4). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Denks et al. (US 2017/0333971, hereinafter referred to as "Denks") as applied to claim 1 above, and further in view of Werz, Ulrich (US 2009/023571, hereinafter referred to as "Werz").
Regarding claims 4 and 6, Denks teaches that the heating may be performed inductively, rendering obvious the heating by generating an induced electromotive force in the steel plate as claimed. However, Denks does not specify the heating electrodes being coil electrodes, the heating including heating the part of the steel plate without bringing the coil electrodes into contact with a surface of the steel plate, or an insulator part provided on a peripheral part of the 
Werz teaches a method for selectively forming at least one region of a sheet metal layer made of a steel, wherein, to facilitate the forming process, the region of the sheet metal layer that is to be formed is heated up inductively for reducing the hardness of the region (Abstract). Werz further teaches wherein the inductor heating element may be a ring-like coil for generating an electromagnetic alternating field [0010, 0049] and also that it can be expedient to provide an electrically insulating layer as an integral component of the inductor between the inductor and the sheet metal layer that is to be inductively heated ([0065], Fig. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inductive heating electrodes in the method of Denks to be coil electrodes with an electrically insulating layer as taught by Werz as a simple substitution yielding a predictable result of inductively heating a selected portion of a steel sheet. See MPEP 2143(I)(B). In taking the modification, the electrically insulating layer on the coil electrodes being provided between the electrodes and the steel plate being heated would contact the steel plate surface and necessarily prevent direct contact between the electrodes and steel plate surface.  
Regarding claim 5, Denks teaches a hole being punched into the steel plate and the heating electrodes surrounding the hole having a greater diameter than the hole to effect heat treatment at the shear-impacted hole edges ([0052-0053], Fig. 1 – steps 1-2, and Fig. 2), such that it in the method of Denks in view of Werz it would have been obvious to one of ordinary skill to use coil electrodes having a diameter greater than the hole to effectively heat treat the hole edges. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-2, 4-7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-6 of copending Application No. 16/732,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of ‘780 teaches a method for processing a steel plate comprising punching a steel plate, and having a first heating electrode provided on a punch holder and a second heating electrode provided on a punch die face each other and heating a part of the steel plate including a trim edge punched in the punching. As the trim edge is necessarily positioned between the punch holder and the punch die and the heat electrodes are positioned opposite one another on the punch holder and the punch die, the trim edge would also fall between the surfaces of the heating electrodes. 
Regarding claim 2, claim 2 of ‘780 teaches reducing heat generated in the heating; and forming a stretch flange at the trim edge. 
Regarding claim 4, claim 5 of ‘780 teaches wherein each of the first and second heating electrodes is a coil electrode for generating an induced electromotive force in the steel plate to carry out the heating, and the heating includes heating the part of the steel plate without bringing the coil electrode into contact with the surface of the steel plate. 
claim 6, claim 6 of ‘780 teaches wherein in the heating, an insulator part provided on a peripheral part of each of the coil electrodes is brought into contact with the surface of the steel plate to heat the part of the steel plate. 
Regarding claim 5, the combination of claims 2 and 6 of ‘780 teach a stretch flange being formed at the trim edge formed in the punching, such that it is implicit that a through hole is punched in the steel plate during the punching in order for a trim edge to be subsequently formed into a flange. Furthermore, as the insulator parts provided on the coil electrodes contact the surface of the steel plate to heat a part of the steel plate which includes the trim edge (claim 6 of ‘780), it would have been obvious to one of ordinary skill to provide coil electrodes that surround the hole forming the trim edge to effectively heat treat the trim edge. 
Regarding claims 7 and 9, claim 4 of ‘780 teaches adjusting the relative positions of the punch holder and punch die such that the first and second heating electrodes face each other at a bottom dead center of the punch. As the punch forms the trim edge in the steel plate, the centered positions of the heating electrodes facing each other are seen to meet a configuration of the electrodes for bringing the electrodes in line contact with the trim edge as claimed. Furthermore, as the heating electrodes in claim 4 of ‘780 fall on both sides of the trim edge, and the substantially identical punching operation set forth in the claims of ‘780 is reasonably expected to generate burrs in the trim edge, the heating electrodes would also be disposed on a side of the trim edge where burrs have been generated in the punching. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/732,780 in view of Denks et al. (US 2017/0333971, hereinafter referred to as "Denks") as applied to claim 1 above and as evidenced by ASM International (NPL "Fundamentals of Heat Treating..." hereinafter referred to as "ASM"). 
Regarding claim 3, claim 1 of ‘780 teaches a method for processing a steel plate comprising punching a steel plate, and having a first heating electrode provided on a punch holder and a second heating electrode provided on a punch die face each other and heating a part of the steel plate including a trim edge punched in the punching. As the trim edge is necessarily positioned between the punch holder and the punch die and the heat electrodes are positioned opposite one another on the punch holder and the punch die, the trim edge would also fall between the surfaces of the heating electrodes. However, ‘780 is silent on a temperature during heating. 
Denks teaches a method for producing a component by forming a plate made of steel at room temperature, wherein punching is performed, generating a perforation on the plate, and after the punching operation, the regions of the plate that have been strain hardened by the punching are heated to a temperature of 600-1500 ºC in order to eliminate strain hardening in the punched edge regions [0021, 0027, 0031]. ASM evidences an austenite transformation start temperature (Ac1) being above 725 ºC (Pg. 9-10, and Fig. 3-4). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of claim 1 of ‘780 and select a heat treatment . 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP2007319912A teaches a similar method of heating a punched-hole portion in a steel plate with an electrode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736